 1   McGREGOR W. SCOTT
     United States Attorney
 2   ROGER YANG
     Assistant U. S. Attorney
 3   501 I Street, Suite 10-100
     Sacramento, CA 95814
 4   Telephone: (916) 554-2700

 5

 6

 7

 8                                IN THE UNITED STATES DISTRICT COURT

 9                                   EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                             2:18-CR-00040-JAM
12                  Plaintiff,
                                                           FINAL ORDER OF FORFEITURE
13           v.
14   DAVID PATRICK SEILHEIMER,
15                  Defendant.
16

17          On or about January 4, 2019, this Court entered a Preliminary Order of Forfeiture pursuant to the

18 provisions of 18 U.S.C. § 2253(a), based upon the guilty pleas entered by defendant David Patrick

19 Seilheimer and the Amended Memorandum in Support of Plea Without Plea Agreement filed, forfeiting

20 to the United States the following property:

21                  a.      An HP Laptop, SN 6CC50370WB,
                    b.      An Amazon Tablet Model SV98LN,
22                  c.      A 4GB flash drive,
                    d.      A Lenovo tablet with micro SD card; and
23                  e.      A Monster digital 32 GB SD card.
24          Beginning on January 17, 2019, for at least 30 consecutive days, the United States published

25 notice of the Court’s Order of Forfeiture on the official internet government forfeiture site

26 www.forfeiture.gov. Said published notice advised all third parties of their right to petition the Court

27 within sixty (60) days from the first day of publication of the notice for a hearing to adjudicate the

28 validity of their alleged legal interest in the forfeited property.
                                                            1
                                                                                             Final Order of Forfeiture
 1          The Court has been advised that no third party has filed a claim to the subject property, and the

 2 time for any person or entity to file a claim has expired.

 3          Accordingly, it is hereby ORDERED and ADJUDGED:

 4          1.      A Final Order of Forfeiture shall be entered forfeiting to the United States all right, title,

 5 and interest in the above-listed property pursuant to 18 U.S.C. § 2253(a), including all right, title, and

 6 interest of David Patrick Seilheimer.

 7          2.      All right, title, and interest in the above-listed property shall vest solely in the name of the

 8 United States of America.

 9          3.      The U.S. Marshals Service shall maintain custody of and control over the subject

10 property until it is disposed of according to law.

11          SO ORDERED this 30th day of August, 2019.

12

13                                                                  /s/ John A. Mendez_________
                                                                    JOHN A. MENDEZ
14                                                                  United States District Court Judge
15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                           2
                                                                                                Final Order of Forfeiture
